Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  April 17, 2015                                                                                       Robert P. Young, Jr.,
                                                                                                                 Chief Justice

  148927                                                                                               Stephen J. Markman
                                                                                                           Mary Beth Kelly
                                                                                                            Brian K. Zahra
                                                                                                    Bridget M. McCormack
  MATTHEW HELTON,                                                                                         David F. Viviano
          Plaintiff-Appellant,                                                                        Richard H. Bernstein,
                                                                                                                      Justices
  v                                                                 SC: 148927
                                                                    COA: 314857
                                                                    Oakland CC Family Division:
                                                                      2012-798218-DP
  LISA MARIE BEAMAN and DOUGLAS
  BEAMAN,
            Defendants-Appellees.

  _________________________________________/

          On order of the Court, leave to appeal having been granted and the briefs and oral
  arguments of the parties having been considered by the Court, we AFFIRM the result
  reached in the February 4, 2014 judgment of the Court of Appeals, which affirmed the
  Oakland Circuit Court’s denial of the plaintiff’s request to revoke the defendants’
  acknowledgment of parentage as to the subject child. We agree with the Court of
  Appeals authoring and concurring judges that In re Moiles, 303 Mich. App. 59 (2013),
  wrongly held that a trial court is not required to make a best interest determination under
  MCL 722.1443(4) in deciding whether to revoke an acknowledgment of parentage. For
  the reasons explained in section II of the concurring opinion, we hold that an order
  revoking an acknowledgment of parentage constitutes an order “setting aside a paternity
  determination” and, therefore, is subject to a best interest analysis under MCL
  722.1443(4). We also agree with the lower courts that in this case in which the
  defendants have raised the child who is now eleven years old from birth, and in which the
  plaintiff has had little to no meaningful interaction with the child during that time, it is
  not in the child’s best interests to revoke the acknowledgment of parentage.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           April 17, 2015
           t0414
                                                                               Clerk